DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
The amendments and arguments filed on 9/21/21 and 10/22/21 have been entered.  Claims 2, 4, 17, 19 and 35 are cancelled.  New claims 39-41 are added. Claims 1, 3, 5, 12, 16, 18 and 36 are amended. Claims 1, 3, 5-16, 18, 20-34, and 36-41 are pending. Claims 1, 3, 5-16, 18, 20-34, and 36-41 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statement filed 10/22/21 has been considered. A signed copy is enclosed. 

New Objections
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections Maintained
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1, 3, 6-16, 18, 20-34, 36-38, and 40-41 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of eliciting an immune response in a patient comprising administering SEQ ID NO: 1-10, or the peptides from Table 
It is noted that MPEP 2164.03 teaches that “the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability of the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The amount of guidance or direction refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as how to make and use the invention in order to be enabling.”
Enablement is considered in view of the Wands factors (MPEP 2164.01 (A)). The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)): 
1) nature of the invention; 
2) the breadth of the claims; 
3) the state of the prior art; 
4) the level of one of ordinary skill;  
5) the level of predictability in the art; 
6) the amount of direction or guidance provided by the inventor; 
7) the existence of working examples; and 
8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.   

1) nature of the invention; 2) the breadth of the claims: 
The claims are drawn to a method of eliciting an immune response in any individual on earth comprising administration of peptides of hTERT. The newly added claims recite a method of treatment 14 possible combinations exist. This extremely vast amount of combinations does not include all of the other peptides, fragments, or varying lengths of additional amino acid sequences, which increases the number of peptides encompassed. 

6) the amount of direction or guidance provided by the inventor; 7) the existence of working examples:
Example 1 describes administration of dendritic cells transfected with TERT mRNA to a patient with ductal adenocarcinoma of the pancreas. Example 2 describes administration of dendritic cells transfected with TERT mRNA to a stage IV lung cancer patient. Example 3 describes administration of one of the peptides of SEQ ID NO:1-9 to patients, after which samples from the patients were examined for reactivity to determine immunogenicity of the peptides. Other examples demonstrate T-cell responses to a TERT peptide library within patients that were administered encompassed peptides.  Example 6 indicates that a lung cancer and colon cancer patient had each been vaccinated with the peptide of SEQ ID NO:10, after which the proliferative T cell responses of each patient to the peptides were determined. It is noted that the specification recites at least 10 patients with either lung cancer or 

4) the level of one of ordinary skill;  8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure:  
In arguments directed to the rejection under 35 USC 102 above, Applicant raises issues that are relevant to the enablement of the instant claims.  Namely, Applicant argues that the reference is not enabled because the testing of the disclosed 146,000 antigenic peptides for immunogenicity would require undue experimentation (see e.g. page 8, Remarks filed 3/12/18). Applicant cites Wyeth v. Abbott Laboratories, 107 USPQ2d 1273 (Fed. Cir. 2013), as evidence that a specification testing only one species is not enabled. Wyeth alleged infringement of 5,516,781 and 5,563,146 by Abbott, which markets a stent that elute everolimus and zotarolimus. Wyeth alleges these compounds are disclosed in the broad genus of “rapamycin”. In the specification, the patent disclosed that rapamycin may refer to a class of compounds, but only disclosed a single species called sirolimus. In this appeal, the Federal Circuit found that claims to a method of treating or preventing restenosis which comprises administering rapamycin to a mammal was not enabled. 
The facts of Wyeth as argued by Applicant raise issues regarding the enablement of the instant claims. As indicated above, the instant disclosure describes millions of possible peptides, only 10 of which have been tested for immunogenicity. Beyond that, as Applicant has stated, the skilled person is provided with no information as to whether or not any of the other disclosed peptides are capable of eliciting an immune response in a patient or individual (see Remarks filed 3/12/18, page 14).  These peptides, with the exception of SEQ ID NO:1-10, represent the situation before studies commence, i.e. where the ability of a polypeptide to elicit an immune response in a patient or individual is unpredictable (see Remarks, filed 3/12/18, page 15). The instant specification does not provide pointers or direction that would lead the skilled artisan to any of the specific fragments, or fragments with additional undescribed sequence that are encompassed by the instant claims, that would have the requirement function of immunogenicity. Therefore, the skilled person would be required to test all of the millions of possible peptides in order to determine which were capable of eliciting an immune response. According to Applicant, testing of 146,000 peptides is “a formidable and impractical task” (see e.g. page 15 of Remarks filed 3/12/18). Testing of millions of encompassed peptides would represent an even more undue burden. Applicant has not supplied any experimental data on any of the peptides outside of SEQ ID NO:1-10 regarding testing immunogenicity. Applicant is reminded that mere naming 
In conclusion, the claimed invention does not provide enablement for the entire scope of the claimed method. Thus for the reasons outlined above, the specification is not considered to be enabling for one skilled in the art to make and use the claimed invention as the amount of experimentation required is undue, due to the broad scope of the claims, the lack of guidance and working examples provided in the specification.  Therefore, the specification is not representative of the instant claims and the specification is not fully enabled for the instant claims.  In view of the above, one of skill in the art would be forced into undue experimentation to practice the claimed invention.  

Applicant’s Arguments
Applicant argues:
1. Applicant has amended the claims to recite a more limited length overall for the peptide with respect to the SEQ ID NOs presented. Applicant believes that these sequences now are limited to “polypeptides slightly shorter or slightly longer than the disclosed sequences.”  The polypeptides would first be endocytosed and processed into fragments prior to MHC presentation. One of skill in the art would recognize that certain additional amino acid residues at the N- and/or C-terminus can be present in the active polypeptide and it would still be expected to induce an immune response because it could be degraded and processed to the appropriate sized fragment.
2. Specification identifies a structure/function relationship between the polypeptides of SEQ ID NO:1, 7, and 9 and the eliciting of a specific T cell response. One of skill in the art would reasonably expect that other polypeptides sharing the structure of these polypeptides and being only slightly longer would also share the same functions. Further, the fragments listed in the references provided by the Examiner are similar in structure to the instant sequences. 
3. Applicant has referred to Figures 1, 11, an 12 and paragraphs [0074] and [0084], where patients were vaccinated with dendritic cells loaded with hTERT mRNA and PBMCs were obtained and stimulated with 15-mer and 30-mer peptide libraries. The dendritic cells were loaded with full length hTERT mRNA and this was a long polypeptide that was processed to a sequence containing SEQ ID NO:1. This indicates that administering the longer peptide can give rise to an immune response against SEQ ID NO:1. Applicant presents a Declaration from Dr. Gaudernack that explains that one would expect a polypeptide which comprises the sequence of a polypeptide which binds to an MHC class I/II molecule 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. The Examiner’s Answer has provided arguments regarding the scope of the claimed peptides that are encompassed in the claims. The amendments have slightly limited the peptides encompassed, where the previous claim set required at least 8 amino acids and up to 50 amino acids, the currently amended claims require various lengths of amino acids, including polypeptides less than 50 amino acids, greater than 20 and less than 50 amino acids, less than or equal to 30 amino acids, 11 to 30 amino acids, less than or equal to 20 amino acids, and eight to twenty amino acids in length, as indicated in claim 1. It is not enough to know a portion of a peptide sequence which may cause an immune response. As Applicant has repeatedly pointed out, these peptides must be processed by proteases to create the immunogenic fragment that generates the immune response. While the peptide genera are not quite as large as previously claimed, they are still very broad, and there is still no indication of how to predict which peptides within the claimed genera will cause the required immune response. This means that experimentation would be required to determine which amino acids could be added to specific fragments in order to produce the exact processing needed to cause the specific type of immune response to the immunogenic fragment. This is discussed in the Declaration of Dr. Gaudernack, the substance of which is discussed below. Further, there are no experimental data provided in order to demonstrate the generation of a CD4+ and/or CD8+ T cell response that would be representative of the breadth of the claimed genus.  As stated in Applicant’s own arguments, the binding of a peptide to an MHC receptor does not necessarily lead to an immune response. Firstly, the internalization and processing of a MHC-receptor bound antigen is not a certain deterministic process. Even if a peptide can, theoretically, bind to an MHC-receptor, that does not in any way demonstrate that the antigen from which the peptide is obtained is, in fact, processed in such a way as to give rise to the peptide in vivo. For example, the peptide may have a proteolytic cleavage site within it meaning that the peptide is not presented in vivo.
Secondly, even if the antigen has been presented, there may not be a T-cell carrying complementary' antibodies to react against the presented antigen. If there is no T-cell to react to the presented antigen, no immune response will occur. It should be noted that self-antigens are also presented by antigen-presenting cells. One of the mechanisms by which auto-immune reactions are 
2. The Examiner agrees that eliciting the recited immune response for peptides consisting of SEQ ID NO:1-10 is enabled.  However, the claims are not so limited. There is no disagreement about the structure/function relationship for the sequences of SEQ ID NO:1-10. The issue is that the claims are not limited to these and the other enabled sequences, but instead claim much broader genera that encompass millions of peptides with additional unrelated sequences attached to the peptides for which data is available.  Although Applicant uses the term “slightly longer,” the peptides actually can be more than double the size of the immunogenic fragment. This provides a great deal of variation in the peptide sequence and also in the potential processing. 
3.The fact that a single polypeptide (i.e. hTERT) with a single specific amino acid sequence, can be processed to produce a particular desired antigenic peptide, does not support the processing of the vast genera of peptides, which only have a portion of their sequence specifically identified, into peptides that will necessarily generate an immune response. This single example is not representative of the breadth of the claimed genera, and Applicant’s own previous arguments indicate that there is no way to reliably predict the generation of an immune response to a randomly selected protein sequences. 
The Declaration by Dr. Gustav Gaudernack filed 10/22/21 is insufficient to overcome the rejection of 1, 3, 6-16, 18, 20-34, 36-38, and 40-41 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as set forth in the last Office action. Regarding the substance of Dr. Gaudernack’s Declaration, Dr. Gaudernack discusses how polypeptide fragments for 8-10 amino acids are degraded, transported, and combined with MHC I class proteins to target the complex to the plasma membrane of the cell. MHC II bind to polypeptides of 15-24 amino acids from proteins that have been processed by degradation in the endosome following endocytosis. Dr. Gaudernack states that MHC molecules that are products of degradation, and suggests that it follows that a polypeptide which is originally longer than a target peptide, which has been demonstrated to induce an immune response, would still be expected to induce an immune response since these peptides will be degraded. However, Applicant’s own arguments previously stated that the binding of a peptide to an MHC receptor does not necessarily lead to an immune response.


Claim Rejections - 35 USC § 102(e)
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


The rejection of claims 1, 6-8, 10-11, 25, 28, 30, 36-38 and 41 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Brix et al (WO 2010/037395 A2; PCT filed 10/1/09; US priority 10/1/08; provided by applicant in IDS filed 4/27/17) is maintained. The rejection of claims 4 and 35 is rendered moot by cancellation of the claims. The rejection has been updated to reflect the current claim amendments. 
The instant claims are drawn to method of eliciting a CD4+ and/or CD8+ immune response in a patient comprising administering a polypeptide comprising the sequence of an immunogenic fragment of one of SEQ ID NO:1-4, 7 or 8 wherein the fragment has the sequence of, for example, SEQ ID NO:2 or 27, wherein the polypeptide is less than 50 amino acids, wherein the polypeptide is not one of SEQ ID NO:6 or 11 to 16. The transitional phrase used in claims 4 and 19 is "has the sequence." The transitional phrase “has” is not defined by the instant specification. MPEP 2111.03 states that transitional phrases such as “having” must be interpreted in light of the specification to determine whether open or closed claim language is intended. In the instant application, the phrase is not defined, and therefore will be interpreted as open language.  Therefore sequences comprising one of the instant sequences in the claims, for example SEQ ID NO:27, will be interpreted to read on the instant claims.  The claims have been amended to also recite monitoring the immune response to the peptide in the patient or individual. The newly added claims are directed to a method of treatment or prophylaxis of cancer in a patient, wherein the cancer comprises telomerase expression, comprising administering to the patient a peptide which can be the same as described above, including SEQ ID NO:2, and the cancer can be lung cancer. 
The claims are also drawn to a method inducing an immune response in an individual comprising administration of a cocktail of polypeptides, wherein the two different polypeptides can comprise SEQ ID NO:2, and an immunogenic fragment that can comprise SEQ ID NO:27.
The polypeptide can be greater than and less than 20 amino acids, and comprises an adjuvant, diluent or excipient. The polypeptide can be linked to a substance such as a further polypeptide or a lipid group, and can be a lipopeptide conjugate. The pharmaceutical composition can comprise an additional therapeutic ingredient. The dose can be between 1 and 500 micrograms.
Brix et al discloses a method of cancer vaccination comprising administering a composition that comprises a cancer vaccine (see e.g. page 7, and claim 1456). The cancer vaccine can comprise one or more antigenic peptides which can be used as peptides or combinations of peptides, or as part of an MHC monomer or multimer, to treat disease, possibly as a vaccine (see e.g. pages 24 and 25). Those MHC molecules can bind TCR, and can interact with CD8 and CD4 T-cells (see e.g. pages 725 and 768-770) One of the peptides disclosed is SEQ ID NO:44230, which identical to SEQ ID NO:2 (see e.g. page 
The antigenic peptides can be formulated in a pharmaceutical composition containing acceptable carriers, diluents, adjuvants or other additives. Brix et al teach that the composition can be a pharmaceutical composition (see e.g. page 832), and the composition can comprise an adjuvant (see e.g. page 821). Brix et al teach that the antigenic peptide can be administered in a dose of 0.1 milligram, which is 100 micrograms (see e.g. page 831-832). This dose falls within the range of doses listed in the instant claims. MPEP 2131.03 states that "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 

US-13-122-027-137479
; Sequence 137479, Application US/13122027
; Publication No. US20110318380A1
; GENERAL INFORMATION

;  APPLICANT:Scholler, Jorgen
;  APPLICANT:Pedersen, Henrik
;  TITLE OF INVENTION: MHC MULTIMERS IN CANCER VACCINES AND
;  TITLE OF INVENTION:IMMUNE MONITORING
;  FILE REFERENCE: P1995PC00
;  CURRENT APPLICATION NUMBER: US/13/122,027
;  CURRENT FILING DATE: 2011-03-31
;  PRIOR APPLICATION NUMBER: PA200801382
;  PRIOR FILING DATE: 2008-10-01
;  PRIOR APPLICATION NUMBER: EP09154516.0
;  PRIOR FILING DATE: 2009-03-06
;  PRIOR APPLICATION NUMBER: US61/101878
;  PRIOR FILING DATE: 2008-10-01
;  NUMBER OF SEQ ID NOS: 146508
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 137479
;  LENGTH: 9
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-13-122-027-137479

  Query Match             100.0%;  Score 47;  DB 10;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 VLGLDDIHR 9
              |||||||||
Db          1 VLGLDDIHR 9


Applicant’s Arguments
Applicant argues:
1. Applicant has amended claim 1 to recite new limitations regarding the CD4+ and/or CD8+ immune response. Applicant continues to argue that Brix fails to establish that its disclosed peptides activate T-cells. Thus, Brix does not provide an enabling disclosure of the claimed method. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. Applicant’s arguments regarding the enablement of generating an immune response using the peptides in Brix has been addressed by the Board, and that decision continues to apply here.  The only difference between the appealed claims and the instant claims is the specific type of immune response required as a result of administration. However, Brix anticipates the use of the peptides to generate a CD4+ and/or CD8+ immune response, therefore the claims are not novel over Brix. The peptides of Brix also anticipate claim 41, therefore this claim has been added to the rejected claims above. 

Claim Rejections - 35 USC § 102(b)
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The rejection of claims 1, 6-8, 10, 28, 30, 36-38 and 41 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chen et al (US 2003/0143228 A1; filed 10/29/02; published 7/31/03; provided by applicant in IDS filed 4/27/17) is maintained.  The rejection of claim 35 is rendered moot by cancellation of the claim. The rejection has been updated to reflect current claim amendments.
The instant claims are drawn to method of eliciting a CD4+ and/or CD8+ immune response in a patient comprising administering a polypeptide comprising the sequence of an immunogenic fragment   of one of SEQ ID NO:1-4, 7 or 8 wherein the sequence comprises of, for example, SEQ ID NO:7, having at less than 50 amino acids, wherein the polypeptide is not one of SEQ ID NO:6 or 11 to 16. The transitional phrase used in claim 4 is "has the sequence." The transitional phrase “has” is not defined by the instant specification. MPEP 2111.03 states that transitional phrases such as “having” must be interpreted in light of the specification to determine whether open or closed claim language is intended. In the instant application, the phrase is not defined, and therefore will be interpreted as open language.  Therefore sequences comprising one of the instant sequences in the claims, or fragments thereof with at least 8 amino acids selected from the instant sequences, for example SEQ ID NO: 7, will be interpreted to read 
Chen et al describe a method of treating a hyperproliferative disorder comprising administering a hTERT peptide with a pharmaceutical carrier (see e.g. claims 47 and 50 and paragraph [0009]), and a method of eliciting an immune response against an epitope (see e.g. paragraph [0004]). The hyperproliferative disease treated can be lung cancer (see e.g. paragraph [0227]). These epitopes can include fragments such as Chen SEQ ID NO:52 (WRTFVLRVRAQDPPP) comprises a 14 amino acid fragment of instant SEQ ID NO:7 (see e.g. paragraph [0077]-[0079]). The peptides are less than 20 amino acids. The hyperproliferative disorder can be breast or pancreatic cancer (see paragraph [0227]). The peptide can be conjugated to one or more other agents, including polypeptides such as KLH or BSA (see paragraph [0099]), which would meet the limitation of “at least one further polypeptide”.  The pharmaceutical composition can comprise an additional agents, including anti-cancer agents such as chemotherapy agents (see paragraphs [0241]-[0242]). Chen et al describes measurement of specific T-cell responses to administration of hTERT peptides (see e.g. Example 30-32).  The molecule of Chen can be linked at the N- or C-terminus to all or a portion of a second polypeptide (see e.g. paragraph [0092]).  Chen escribes that the described invention is capable of activating CD4+ helper T cells and CD8+ T-cells (see e.g. paragraph [0212] and [0220]). 

Applicant’s Arguments
Applicant argues:
1. Applicant has amended claim 1 to recite new limitations regarding the CD4+ and/or CD8+ immune response. Applicant continues to argue that Chen fails to establish that its disclosed peptides activate T-cells. Thus, Chen does not provide an enabling disclosure of the claimed method. The rejection of claim 8 has been reversed by the Board. 


1. Applicant’s arguments regarding the enablement of generating an immune response using the peptides in Chen has been addressed by the Board, and that decision continues to apply here.  The only difference between the appealed claims and the instant claims is the specific type of immune response required as a result of administration. However, Chen anticipates the use of the peptides to generate a CD4+ and/or CD8+ immune response, therefore the claims are not novel over Chen. The peptides of Chen also anticipate claim 41, therefore this claim has been added to the rejected claims above. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The rejection of claims 1, 6-8, 10, 11, 28, 30, 36-38 and 41 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al (US 2003/0143228 A1; filed 10/29/02; published 7/31/03; provided by applicant in IDS filed 4/27/17) is maintained. The rejection of claim 35 is rendered moot by cancellation of the claim. The rejection has been updated to reflect current claim amendments. 
The instant claims are drawn to method of eliciting a CD4+ and/or CD8+ immune response in a patient comprising administering a polypeptide comprising the sequence of an immunogenic fragment   of one of SEQ ID NO:1-4, 7 or 8 wherein the sequence comprises of, for example, SEQ ID NO:7, having at less than 50 amino acids, wherein the polypeptide is not one of SEQ ID NO:6 or 11 to 16. The transitional phrase used in claim 4 is "has the sequence." The transitional phrase “has” is not defined by the instant specification. MPEP 2111.03 states that transitional phrases such as “having” must be interpreted in light of the specification to determine whether open or closed claim language is intended. In the instant application, the phrase is not defined, and therefore will be interpreted as open language.  Therefore sequences comprising one of the instant sequences in the claims, or fragments thereof with at least 8 amino acids selected from the instant sequences, for example SEQ ID NO: 7, will be interpreted to read on the instant claims. The polypeptide can be less than 20 amino acids, and comprises an adjuvant, diluent or excipient. The cancer can be selected from various types including breast and pancreatic cancer. The polypeptide can be linked to a substance such as a further polypeptide. The pharmaceutical composition can comprise an additional therapeutic ingredient. The method can comprise measuring the immune response of the patient. The newly added claims are directed to a method of treatment or prophylaxis of cancer in a patient, wherein the cancer comprises telomerase expression, comprising administering to the patient a peptide which can be the same as described above, including SEQ ID NO:2, and the cancer can be lung cancer. Claim 11 is directed to a dose of 1 to 500 micrograms.
Chen et al describe a method of treating a hyperproliferative disorder comprising administering a hTERT peptide with a pharmaceutical carrier (see e.g. claims 47 and 50 and paragraph [0009]), and a method of eliciting an immune response against an epitope (see e.g. paragraph [0004]). The hyperproliferative disease treated can be lung cancer (see e.g. paragraph [0227]). These epitopes can include fragments such as Chen SEQ ID NO:52 (WRTFVLRVRAQDPPP) comprises a 14 amino acid fragment of instant SEQ ID NO:7 (see e.g. paragraph [0077]-[0079]). The peptides are less than 20 amino acids. The hyperproliferative disorder can be breast or pancreatic cancer (see paragraph [0227]). The peptide can be conjugated to one or more other agents, including polypeptides such as KLH or BSA (see paragraph [0099]), which would meet the limitation of “at least one further polypeptide”.  The pharmaceutical composition can comprise an additional agents, including anti-cancer agents such as 
Chen et al do not teach the specific dose range of instant claim 11. 
	It would have been obvious to one of skill in the art to optimize the dose range for the composition of Chen et al since “it is the normal desire of scientists or artisans to improve upon what is already generally known”. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller. 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson. 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc, v. Biocraft Laboratories Inc.. 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989); In re Kulling. 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler. 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). The determination of specific combinations of common components in the instant composition to be delivered in a specific dose concentration, that would allow the component to function as claimed, requires only routine experimentation for one of ordinary skill in the art. Therefore, given that combination of the claimed components has been previously described, without specific evidence that the indicated concentrations or dose range is critical to the formulation, the identification of these properties will not render the subject matter patentable.  

Applicant’s Arguments
Applicant argues:
1. Applicant has amended claim 1 to recite new limitations regarding the CD4+ and/or CD8+ immune response. Applicant continues to argue that Chen fails to establish that its disclosed peptides activate T-cells. Thus, Chen does not provide an enabling disclosure of the claimed method. The rejection of claim 8 has been reversed by the Board. 
2. The present specification demonstrates that a polypeptide having the claimed sequences is immunogenic and that these sequences have the unexpected technical effect of eliciting an improved immune response compared with the most promising hTERT vaccine of the prior art. 
3. Four peptides were described by Chen that actually elicited T-cell responses, none of which were SEQ ID NO:52. The examples specifically related to epitopes which do not include SEQ ID NO:52.  Chen lists “20-22 peptides that could be useful in methods of eliciting an MHC-restricted T-cell response.” Since SEQ ID NO:52 is not listed, and data about its immunogenicity is not provided, Chen teaches away from using the peptide since it was not selected for testing. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. Applicant’s arguments regarding the enablement of generating an immune response using the peptides in Chen has been addressed by the Board, and that decision continues to apply here.  The only difference between the appealed claims and the instant claims is the specific type of immune response required as a result of administration. However, Chen anticipates the use of the peptides to generate a CD4+ and/or CD8+ immune response, therefore the claims are not novel over Chen. Regarding claim 8, the original rejection did not address claim 30, from which claim 8 depended. Therefore the Board held that evidence of anticipation was not presented. This has been corrected in the rejection above, and now both of claims 8 and 30 are rejected, with the evidence presented above. 
2. MPEP 716.02 (c ) states “Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) (Claims were directed to a display/memory device which was prima facie obvious over the prior art.”  The claims require inducing an immune response.  Chen states that the peptides named induce an immune response. Chen therefore recognizes the expected effects of immunogenicity for the peptide enumerated in the instant disclosure.  Further, Applicant is 
Applicant is directed to MPEP 716.02, which states that “Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."). Here, the alleged unexpected results are supported only by conclusory statements without clear comparison or meeting the burden of explaining the data that is proffered as evidence of non-obviousness. 
3. Chen discloses SEQ ID NO:52 (WRTFVLRVRAQDPPP) which comprises a 14 amino acid fragment of instant SEQ ID NO:7 (see e.g. paragraph [0077]-[0079]). This is one of the peptides listed as “hTRT Peptides” in Table 1. Paragraph [0077] states that “Isolated amino acid sequences for human telomerase reverse transcriptase (hTRT) MHC-I and MHC-II restricted epitopes are provided in SEQ.ID.NO.3 and SEQ.ID.NO.4. In addition to the entire sequences provided in SEQ.ID.NO.3 and SEQ.ID.NO.4, the present invention also relates to fragments or variants of the amino acid sequences” and SEQ ID NO:52 is listed as one of these fragments.  SEQ ID NO:3 and 4 were specifically listed in claim 33 as eliciting an immune response, and according to Chen paragraph [0312], Table I shows class-II-restricted epitopes in the clone 8 and 35 sequences of hTRT that were predicted to bind HLA DR3, DR4, and DR7 at the 3% prediction threshold. Taken together, Chen clearly names SEQ ID NO:52 as being an MHC restricted epitope, which Claim 47 and 50 recognize as the peptides that are administered in the disease. Whether or not Chen actually administered the exact peptide of SEQ ID NO:52, the reference does not teach away from using SEQ ID NO:52. There is no description of SEQ ID NO:52 failing to induce an immune response, and silence in the reference about the peptide’s immunogenicity cannot justify Applicant’s assumption that the peptide is not immunogenic or useful in the method, especially considering that Chen specifically chose to disclose the peptide as an “hTRT peptide” of the invention. Further, according to MPEP 2123, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
New Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 12, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “wherein the polypeptide is less than or equal to 30 amino acids in length.” However, at least some of the listed peptides of claim 1(a) can have sequences shorter than 30 amino acids, such as in subpart (v) where the peptide can comprise a polypeptide less than or equal to 20 amino acids in length. Therefore the limitation in claim 6 broadens the scope of some peptides, while limiting others. The scope of the encompassed peptides are therefore unclear. 
Claims 12 and 40 recite “a polypeptide consisting essentially of the sequence of SEQ ID NO: 1”. According to MPEP 2111.03, the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). The specification does not define the phrase “consisting essentially of” and the disclosure does not identify the features that “do not materially affect the basic and novel characteristics of the claimed invention.” As stated in the rejection under 35 USC 112(a) for enablement, there is no way to predict which features are necessary to produce the required functions for the peptides in the method. Therefore, the scope of the claims is indefinite. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites “wherein the polypeptide is less than or equal to 30 amino acids in length.” However, at least some of the listed peptides of claim 1(a) can have sequences shorter than 30 amino acids, such as in subpart (v) where the peptide can comprise a polypeptide less than or equal to 20 amino acids in length. Therefore the limitation in claim 6 broadens the scope of some peptides encompassed by the base claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claim 39 is allowed.

Conclusion
Claims 1, 3, 5-16, 18, 20-34, 36-38, and 40-41 are not allowed. 
Claim 39 is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        11/18/21

/BRIAN GANGLE/Primary Examiner, Art Unit 1645